April 20, 2007


Mr. John W. Tunnell
Tunnell & Cox, L.L.P.
P.O. Box 414
Lufkin, TX 75902
Mr. Thomas W. Deaton
Deaton Law Firm
P.O. Box 1964
Lufkin, TX 75902

RE:   Case Number:  05-0538
      Court of Appeals Number:  09-04-00508-CV
      Trial Court Number:  6970

Style:      IN THE ESTATE OF MARVIN NASH, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Carol Anne Flores|
|   |                     |
|   |Ms. JoAnn Chastain   |
|   |Clerk                |